DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
Applicant's response to the last Office Action, filed on 2/9/2021 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 18, and 30 have been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11, 18, 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2010/0208942) in view of Hanneman et al. (US 2008/0215508).

Regarding claim 1, Porter discloses a computer-program product tangibly embodied in a non-transitory machine-readable storage medium, the computer-program product including instructions operable to cause a computing system to:
obtain image data representing a plurality of images, each of the plurality of images captured at different time points of a physical environment, the physical environment comprising a first object and a second object different from the first object (see para. 0078, where Porter discusses capturing multiples images of a sports event and the different players); and
 (see para. 0078, 0133, where Porter discusses detecting a threshold distance between different players); and
determining a trajectory indication of the first object compared to the second object (see para. 0044, 0064, where Porter discusses tracked path of each player);
tracking, by the control system, an aspect of movement of a given object in the group (see para. 0044, 0064, where Porter discusses tracked path of each player).
Porter does not expressly disclose simulating, by the control system, the physical environment and the movement, of the given object, in the group in a simulated environment; evaluating, by the control system, predictions for conducting a physical action in the physical environment according to simulated actions generated in the simulated environment, wherein the predictions are evaluated according to a predefined objective that is related to an interaction between objects in the group detected by the control system and is predefined by a first user of the control system; and generating, by the control system, based on evaluated simulated actions and autonomously from involvement by any user of the control system, an indication to augment the physical environment.
However, Hanneman teaches simulating, by the control system, the physical environment and the movement, of the given object, in the group in a simulated environment (see para. 0116, where Hanneman discusses simulation system with a user interface to receive from a user selection of action and modifications to a group of human in a physical environment);
evaluating, by the control system, predictions for conducting a physical action in the physical environment according to simulated actions generated in the simulated environment, wherein the predictions are evaluated according to a predefined objective that is related to an interaction between objects in the group detected by the control system and is predefined by a first user of the control  (see para. 0099, where Hanneman discusses simulation of group of humans in a physical environment to predict the interaction of the group or individuals); and
generating, by the control system, based on evaluated simulated actions and autonomously from involvement by any user of the control system, an indication to augment the physical environment (see para. 0172, 0200, 0259, where Hanneman discusses a connection between the virtual world simulation and the real world that replaces the human in the environment and directs actions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter with Hanneman to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to simulate real world environments.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, and allowing the manipulation of the environment using a simulator with predictions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Porter, while the teaching of Hanneman continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a simulation of a physical environment with a capability of affected the physical environment to enhance the environment.  The Porter and Hanneman systems perform real world image detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Porter discloses wherein the computing system is comprised in one or more edge devices in the physical environment; and wherein a first one of the one or more edge devices is an image device for capturing one or more of: camera images capturing representations of objects in the physical environment at irregular or regular time points in a time series; video capturing representations of objects in the physical environment in a time series of images acquired at regular time intervals; sound navigation and ranging (sonar) representations of objects in the physical environment; light detection and ranging (LiDAR) representations of objects in the physical environment; or radio-frequency identification representations of objects in the physical environment (see para. 0078, where Porter discusses capturing multiples images of a sports event and the different players).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter with Hanneman to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to simulate real world environments.  

Regarding claim 11, Porter discloses wherein the tracking the aspect of the movement, of the given object, in the group comprises tracking an object through an obstruction in the image data or between images captures by two different devices (see para. 0044, where Porter discusses tracking occluded players).
The same motivation of claim 1 is applied to claim 11.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter with Hanneman to derive at 

Claim 18 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 27 is rejected as applied to claim 11 as pertaining to a corresponding method.
Claim 30 is rejected as applied to claim 1 as pertaining to a corresponding computing device.


s 3, 6, 9, 10, 14, 16, 19, 22, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2010/0208942) in view of Hanneman et al. (US 2008/0215508) in view of Beiser et al. (US 2016/0191865).

Regarding claim 3, Porter and Hanneman do not expressly disclose wherein the predefined objective is one or more of: reducing time objects spend in the group; and augmenting distance between objects in the group.  However, Beiser teaches wherein the predefined objective is one or more of: reducing time objects spend in the group; and augmenting distance between objects in the group (see para. 0031, where Beiser discusses controlling the time persons take in queue based on the number of handing points).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter and Hanneman with Beiser to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to simulate real world environments.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter and Hanneman in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, tracking objects, and allowing the manipulation of the environment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Porter and Hanneman, while the teaching of Beiser continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a simulation of a physical environment with a capability of affected the physical environment to enhance the 

Regarding claim 6, Porter and Hanneman do not expressly disclose wherein the tracking the aspect of the movement, of the given object, in the group comprises tracking in the group persisted after the first object and second object have left the group.  However, Beiser teaches wherein the tracking the aspect of the movement, of the given object, in the group comprises tracking in the group persisted after the first object and second object have left the group (see figure 4, para. 0055, where Beiser discusses detecting persons entering the queue, staying in the queue, and exiting).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter and Hanneman with Beiser to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to simulate real world environments.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter and Hanneman in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, tracking objects, and allowing the manipulation of the environment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Porter and Hanneman, while the teaching of Beiser continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a simulation of a 

Regarding claim 9, Porter and Hanneman do not expressly disclose wherein: the tracking the aspect of the movement, of the given object, in the group comprises: generating a queue region for a queue; and tracking entry and exit, of the given object, from the queue in an area outside of the queue region; the simulating the physical environment comprises predicting a predicted entry or exit from the queue for an object subsequent to the entry, of the given object, to the queue; and evaluating the simulated actions in the simulated environment comprises evaluating based on the predicted entry or exit.
However, Beiser teaches wherein: the tracking the aspect of the movement, of the given object, in the group comprises: generating a queue region for a queue (see para. 0031, where Beiser discusses tracking the entrance and exit of persons in a queue); and tracking entry and exit, of the given object, from the queue in an area outside of the queue region (see para. 0031, where Beiser discusses tracking the entrance and exit of persons in a queue); 
the simulating the physical environment comprises predicting a predicted entry or exit from the queue for an object subsequent to the entry, of the given object, to the queue (see figure 6A-6C, para. 0077, 0079, where Beiser discusses tracking persons in tracking simulated image); and 
evaluating the simulated actions in the simulated environment comprises evaluating based on the predicted entry or exit (see figure 4, para. 0077, where Beiser discusses predicting the time, exit of tracked persons).

The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter and Hanneman in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, tracking objects, and allowing the manipulation of the environment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Porter and Hanneman, while the teaching of Beiser continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a simulation of a physical environment with a capability of affected the physical environment to enhance the environment.  The Porter, Hanneman, and Beiser systems perform real world image detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 10, Porter and Hanneman do not expressly disclose wherein the tracking the aspect of the movement, of the given object, in the group comprises: updating a respective distance associated with a pair of objects detected in the group; and refraining from tracking the respective distance when an object of the pair of objects leaves the group.  However, Beiser teaches wherein the tracking the aspect of the movement, of the given object, in the group comprises: updating a respective  (see para. 0084, where Beiser discusses tracking the distance); and refraining from tracking the respective distance when an object of the pair of objects leaves the group (see figure 4, para. 0077, where Beiser discusses not tracking persons that exit the queue).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter and Hanneman with Beiser to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to simulate real world environments.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter and Hanneman in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, tracking objects, and allowing the manipulation of the environment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Porter and Hanneman, while the teaching of Beiser continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a simulation of a physical environment with a capability of affected the physical environment to enhance the environment.  The Porter, Hanneman, and Beiser systems perform real world image detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

 (see figure 4, para. 0055, where Beiser discusses the time person enter the queue, stay in the queue, and exit).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter and Hanneman with Beiser to derive at the invention of claim 14.  The result would have been expected, routine, and predictable in order to simulate real world environments.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter and Hanneman in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, tracking objects, and allowing the manipulation of the environment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Porter and Hanneman, while the teaching of Beiser continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a simulation of a physical environment with a capability of affected the physical environment to enhance the 

Regarding claim 16, Porter and Hanneman do not expressly disclose wherein the simulating comprises simulating a plurality of stages of an experiment for the physical environment; and wherein the tracking the movement, of the given object, in the group comprises tracking, at a given stage in the plurality of stages, one or more metrics related to a count of objects in the group, a size of the group, a waiting time for the object in the group; and wherein the evaluating the simulated actions comprises predicting a change to the one or more metrics based on the simulated actions. 
However, Beiser teaches wherein the simulating comprises simulating a plurality of stages of an experiment for the physical environment (see figure 4, para. 0055, 0077, where Beiser discusses simulating an environment of the queue and tracking persons as they enter and exit); and wherein the tracking the movement, of the given object, in the group comprises tracking, at a given stage in the plurality of stages, one or more metrics related to a count of objects in the group, a size of the group, a waiting time for the object in the group (see figure 4, para. 0055, 0077, where Beiser discusses tracking persons that enter and exit the queue and adjusting the queue time metric); and wherein the evaluating the simulated actions comprises predicting a change to the one or more metrics based on the simulated actions (see figure 4, para. 0055, 0077, where Beiser discusses tracking persons that enter and exit the queue and adjusting the queue time metric).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to 
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter and Hanneman in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, tracking objects, and allowing the manipulation of the environment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Porter and Hanneman, while the teaching of Beiser continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a simulation of a physical environment with a capability of affected the physical environment to enhance the environment.  The Porter, Hanneman, and Beiser systems perform real world image detection, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 19 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 22 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 25 is rejected as applied to claim 9 as pertaining to a corresponding method.
Claim 26 is rejected as applied to claim 10 as pertaining to a corresponding method.

s 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2010/0208942) in view of Hanneman et al. (US 2008/0215508) in view of Beloglazov et al. (US 2017/0178013).

Regarding claim 4, Porter and Hanneman do not expressly disclose wherein the generating the indication to augment the physical environment comprises sending an alert to a given user of the control system or a given object in the group.  However, Beloglazov teaches wherein the generating the indication to augment the physical environment comprises sending an alert to a given user of the control system or a given object in the group (see para. 0070, where Beloglazov discusses notifying the user of recommendations to change the environment based on future predicted events).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter and Hanneman with Beloglazov to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to simulate real world environments.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter and Hanneman in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, tracking objects, and allowing the manipulation of the environment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Porter and Hanneman, while the teaching of Beloglazov continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a simulation of a physical environment with a capability of affected the physical environment to enhance the 

Claim 20 is rejected as applied to claim 4 as pertaining to a corresponding method.

s 5, 7, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Porter et al. (US 2010/0208942) in view of Hanneman et al. (US 2008/0215508) in view of Hirakawa et al. (US 2017/0344834).

Regarding claim 5, Porter and Hanneman do not expressly disclose wherein the generating the indication to augment the physical environment comprises generating the indication to increase or decrease a number of detected groups in the physical environment.  However, Hirakawa teaches wherein the generating the indication to augment the physical environment comprises generating the indication to increase or decrease a number of detected groups in the physical environment (see para. 0108, where Hirakawa discusses increasing the number of groups).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter and Hanneman with Hirakawa to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to simulate real world environments.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter and Hanneman in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, and allowing the manipulation of the environment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Porter and Hanneman, while the teaching of Hirakawa continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of producing a simulation of a physical environment with a capability of affected the physical environment to enhance the 

Regarding claim 7, Porter and Hanneman do not expressly disclose wherein the tracking the aspect of the movement, of the given object, in the group comprises generating a group region in response to detecting the group; and wherein the generating the indication to augment the physical environment comprises generating the indication to augment an aspect of the physical environment in the group region.
However, Hirakawa teaches wherein the tracking the aspect of the movement, of the given object, in the group comprises generating a group region in response to detecting the group; and wherein the generating the indication to augment the physical environment comprises generating the indication to augment an aspect of the physical environment in the group region (see para. 0108, where Hirakawa discusses increasing the number of groups). 
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Porter and Hanneman with Hirakawa to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to simulate real world environments.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Porter and Hanneman in this manner in order to improve the simulation of real world environment by capturing images, transforming the image data, and allowing the manipulation of the environment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the 

Claim 21 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 23 is rejected as applied to claim 7 as pertaining to a corresponding method.

Allowable Subject Matter
Claims 8, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the tracking the aspect of the movement, of the given object, in the group comprises tracking a queue by: assigning a unique identifier to each object in the group; generating a dataset comprising an ordered list of the unique identifiers and an respective associated position and velocity for each object in the group; and assigning each ordered list to a unique polygonal region in the image data.”

Claims 12, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein determining a trajectory indication comprises determining a velocity of the first object based on: determining an initial position of the first object in the image data; a subsequent position of the first object in the image data; and a change in physical distance between the initial position and subsequent position accounting for a distortion of the physical distance in the image data.”

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art was found to claim “wherein the instructions are operable to cause the computing system to detect that the group has disbanded based on one or more of: a number of objects in the group; a distance between a third object and a fourth object of the group that is above a threshold; and a trajectory of the third object compared to the fourth object.”

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein the instructions are operable to cause the computing system to execute the control system by generating a sequential decision-making algorithm; simulating the physical environment comprises transmitting to a computing agent information indicating the movement, of the given object, in the group, wherein the computing agent is trained according to the sequential decision-making algorithm for a simulator; and the generating the indication comprises generating a recommendation from the computing agent.”

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was found to claim “wherein tracking an aspect of a movement, of the given object, in the group comprises tracking a concealed object by: determining a given set of pixels associated with the given object in the image data; generate an alternative visual identifier for the given object that provides a unique identifier for the given set of pixels absent in the image data; generate modified image data with pixel information associated with the given set of pixels that comprises the concealed object corresponding to the given object; and track the aspect of the movement, of a given object, in the group by tracking, based on the alternative visual identifier, the concealed object in the modified image data.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663